DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. (US 2010/0317972) in view of Oakley et al. (US 2008/0242984).
With respect to claim 1, Baumgartner et al. discloses a phased array ultrasonic transducer (Figs 3, 4, and 7) comprising: a bonding wire structure (items 168) comprising a plurality of bonding wire elements (Fig 2, 4, and 7); a damping material (item 164) surrounding the bonding wire structure and interposed with the plurality of bonding wire elements (Fig 4); a plurality of ultrasonic transducers (items 144) arranged in a matrix (Fig 3), each of said ultrasonic transducers coupled to at least one of said plurality of bonding wire elements by a contact (Figs 3, 4, and 7); wherein an entirety of the damping material is positioned below the plurality of ultrasonic transducers (Figs 3 and 7); and a printed circuit board (item 163 or 226/240) comprising a plurality of circuits, each said circuit coupled to a wire element of said plurality of bonding wire 
Baumgartner et al. does not disclose a filler material filling voids between the plurality of ultrasonic transducers and the damping material.
Oakley et al. teaches piezoelectric ultrasonic transducer array (Fi 15) including a filler material (item 1301) filling voids between the plurality of ultrasonic transducers (item 1306) and the damping material (item 1302).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the filler material of Oakley et al. with the ultrasonic transducer array of Baumgartner et al. for the benefit of improving the bond between the ultrasonic transducers and backing material (Fig 15 and paragraph 19 of Oakley et al., wherein the materials disclosed by Oakley et al. for the filler material, such as epoxy, are known as bonding materials).
With respect to claim 3, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1. Baumgartner et al. discloses that each of said plurality of bonding wire elements comprises a conductive column (Fig 4).
With respect to claim 5, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1. Baumgartner et al. discloses that each of said plurality of bonding wire elements comprises a conductive cylinder comprising a first end coupled to a structural base (Figs 3, 4, and 7).
With respect to claim 6, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1. Baumgartner et al. discloses that each of said plurality of bonding wire elements comprises a conductive cone comprising a broad end coupled to a corresponding one of said plurality of ultrasonic transducers, and a narrow end coupled to said printed circuit board (Figs 3, 4, and 7).
With respect to claim 7, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1. Baumgartner et al. discloses that said damping material defines: a first face coupled to said plurality of ultrasonic transducers and to a membrane (Figs 3 and 7); and a second face opposite said first face and coupled to said printed circuit board (Figs 3 and 7).
With respect to claim 17, Baumgartner et al. discloses a phased array ultrasonic transducer (Figs 3, 4, and 7) comprising: a bonding wire structure (items 168) comprising a plurality of bonding wire elements formed by sequentially depositing a conductive material in layers on a structural base such that said plurality of bonding wire elements are arranged in a grid of bonding wire elements (Figs 3, 4 and 7); a damping material (item 164) extending across said bonding wire structure such that said bonding wire structure is surrounded and such that said damping material is interposed with said plurality of bonding wire elements (Figs 3, 4, and 7), wherein said damping material defines a first face that is substantially parallel to the grid of bonding wire elements (Figs 3, 4, and 7); a plurality of ultrasonic transducers (items 144) arranged in a matrix beneath a membrane (Figs 3 and 7), each of said plurality of ultrasonic transducers is coupled to a corresponding one of said plurality of bonding wire elements by a contact 
Baumgartner et al. does not disclose a filler material filling voids between the plurality of ultrasonic transducers and the damping material.
Oakley et al. teaches piezoelectric ultrasonic transducer array (Fi 15) including a filler material (item 1301) filling voids between the plurality of ultrasonic transducers (item 1306) and the damping material (item 1302).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the filler material of Oakley et al. with the ultrasonic transducer array of Baumgartner et al. for the benefit of improving the bond between the ultrasonic transducers and backing material (Fig 15 and paragraph 19 of Oakley et al., wherein the materials disclosed by Oakley et al. for the filler material, such as epoxy, are known as bonding materials).
With respect to claim 19, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 17. Baumgartner et al. 
With respect to claim 20, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 17. Baumgartner et al. discloses that said bonding wire structure comprises a plurality of conductive cones, each conductive cone comprising a broad end coupled to a corresponding one of said plurality of ultrasonic transducers, and a narrow end coupled to said printed circuit board (Figs 3, 4, and 7).
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Oakley et al. and Robinson et al. (US 2010/0025785).
With respect to claim 2, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1.
Baumgartner et al. does not disclose that said printed circuit board further comprises a flexible printed circuit board.
Robinson et al. teaches a piezoelectric ultrasonic transducer in which said printed circuit board further comprises a flexible printed circuit board (Paragraph 29).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Robinson et al. with the device of Baumgartner et al. for the benefit of better facilitating the electrical connections of the transducer elements (Paragraph 29 of Robinson et al.).
With respect to claim 21, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 17.

Robinson et al. teaches a piezoelectric ultrasonic transducer in which said printed circuit board further comprises a flexible printed circuit board (Paragraph 29).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Robinson et al. with the device of Baumgartner et al. for the benefit of better facilitating the electrical connections of the transducer elements (Paragraph 29 of Robinson et al.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Shikata et al. (US 2011/0295124).
With respect to claim 4, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 1.
Baumgartner et al. does not disclose that said conductive column comprises copper.
Shikata et al. teaches a piezoelectric ultrasonic transducer in which said conductive column comprises copper (Paragraph 47).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the copper of Shikata et al. with the ultrasonic transducer of Baumgartner et al. for the benefit of using inexpensive, commonly available conductive materials, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Togasaki et al. (US 2011/0316387).
With respect to claim 18, the combination of Baumgartner et al. and Oakley et al. discloses the phased array ultrasonic transducer of Claim 17.
Baumgartner et al. does not disclose that said damping material comprises a curable resin.
Togasaki et al. teaches a piezoelectric ultrasonic transducer in which said damping material comprises a curable resin (Paragraph 33).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin of Togasaki et al. with the ultrasonic transducer of Baumgartner et al. for the benefit of selecting a material with improved thermal properties (Paragraph 33 of Togasaki et al.).
Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive. Applicant argues that the examiner relied upon hindsight reasoning in combining the teachings of Baumgartner et al. and Oakley et al.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
With respect to the reasoning to combine the teachings of Baumgartner et al. and Oakley et al., Oakley et al. discloses the use of various materials for the filler material (item 1301), such as epoxy, which are well known as bonding materials, and Oakley et al. describes this material as a bonding material (Paragraph 82). With the arrangement of the epoxy filler material of Oakley et al. (Fig 15), this arrangement would provide improved bonding between the layers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837